Citation Nr: 0218373	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-04 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to assignment of a higher disability rating 
for service-connected residuals from left femur fracture, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to July 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2001, 
a statement of the case was issued in March 2002, and a 
substantive appeal was received in April 2002.  An RO was 
requested by the veteran, but he failed to report for a 
scheduled hearing.  


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as residuals of a left femur fracture, is 
manifested by limitation of rotation which precludes the 
ability to cross his legs, limitation of abduction to 30 
degrees, no instability, and limitation of flexion to 120 
degrees. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 10 percent for residuals of a left 
femur fracture have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71(a), Diagnostic Code 5255 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA 
has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)) (2002).  The 
intended effect of the new regulation is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary 
of Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement 
to service connection.  The March 2002 statement of case 
informs the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.

Furthermore, the Board finds that there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records and VA medical records, including 
a VA orthopedic exam report from 2001.  As the record 
shows that the veteran has been afforded a VA examination 
in connection with his claim, the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  In fact, the veteran 
sent the RO a letter in March 2001 stating that he had no 
more information to provide regarding his claim.  Under 
these circumstances, the Board finds no further action is 
necessary to assist the veteran with the claim.

The Board has reviewed the facts of this case in light of 
the VCAA and the new VCAA regulations.  As discussed 
above, VA has made all reasonable efforts to assist the 
veteran in the development of the claim and has notified 
him of the information and evidence necessary to 
substantiate the claim.  Consequently, this issue need not 
be referred to the veteran or his representative for 
further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the claimant.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Analysis

The June 2001 rating decision granted service connection 
for residuals of a left femur fracture and assigned a 10 
percent rating effective January 2001.  The present appeal 
involves the veteran's claim that the severity of his 
service-connected residuals of a left femur fracture 
warrants a higher disability rating.

Disability evaluations are determined by the application 
of the Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Since the veteran is 
appealing the original assignment of a disability rating 
following an award of service connection, the severity of 
his residuals of a left femur fracture is to be considered 
during the entire period from the initial assignment of 
the rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

The veteran's service-connected left femur fracture 
residuals have been rated by the RO under the provisions 
of Diagnostic Codes 5255 and 5253.  Diagnostic Code 5255 
provides that malunion of the femur with slight knee or 
hip disability will be rated at 10 percent; for malunion 
with moderate knee or hip disability, 20 percent; and for 
malunion with marked knee or hip disability, 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2002).  
Diagnostic Code 5253 provides that a 10 percent rating is 
warranted for impairment of the thigh with limitation of 
adduction which prevents crossing legs and for limitation 
of rotation preventing toe-out of more than 15 degrees.  A 
20 percent rating is warranted for abduction motion 
limited beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2002).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional 
loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also 
be given to weakened movement, excess fatigability and 
incoordination.

Turning to the record, service medical records show that 
the veteran broke his femur in November 1974.  He was 
treated in traction followed by open reduction and 
internal fixation of the fractured femur.  He was put on 
TDRL status and evaluated by the Army Physical Evaluation 
Board (APEB) from 1975 through 1978.  The final APEB exam 
in July 1978 determined that his condition was medically 
stable and his femur was well healed with muscle atrophy 
and normal or near normal leg strength.  The veteran 
stated that he had occasional discomfort under the patella 
but was relatively unrestricted in his activities.

In January 2001, the veteran filed a claim for left femur 
disability.  In April 2001, the veteran underwent a VA 
exam.  During the exam, the veteran stated that his leg 
bothers him if he stands for a long period of time.  When 
doing work in his yard, he experiences weakness and 
aching.  He has trouble bending his left knee and he 
cannot cross his legs.  He reported tingling in his toes 
ever since the operation.  On examination, the doctor 
found that the right and left hips both flexed to 120 
degrees.  The right hip externally rotated to 45 degrees 
and internally rotated 15 degrees.  The left hip 
externally rotated 15 degrees and internally rotated 45 
degrees.  The report noted that the lack of external 
rotation explains why the veteran cannot externally rotate 
his left leg enough to cross it over the right when 
sitting.  Abduction was to 30 degrees on each hip.  

The doctor noted that there was apparently some extension 
in the fracture in its healed position, because the 
veteran had an alteration of his knee movement.  The left 
knee demonstrated 10 degrees of hyperextension with 
further flexion to 125 degrees.  The doctor suspected that 
hyperextension was due to extension at the fracture rather 
than to a concomitant knee injury. No collateral, cruciate 
or patellar instability was found.  The doctor also noted 
that no objective muscle weakness was found.  In fact, he 
noted that the thigh musculature and leg musculature 
appeared to be well-developed  However, he suspected that 
the difference in mobility of the hip and knee secondary 
to the fracture would make the leg function and feel 
somewhat weaker.  The doctor could not determine a cause 
for the veteran's complaint of tingling toes since the 
operation.

The RO issued a rating decision in June 2001 granting 
service-connected disability for residuals of a left femur 
fracture rated at 10 percent.  The veteran contends in his 
appeal that his current disability warrants a higher 
disability rating.  After reviewing the totality of the 
evidence, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 
10 percent at this time.

Specifically, the evidence shows that the veteran's 
disability is limited to slight external rotation 
limitation of the hip and slight hyperextension of the 
knee.  Therefore, the veteran's disability does not rise 
to the moderate level required to warrant a 20 percent 
rating under Diagnostic Code 5255.  The evidence also 
shows that the veteran's left hip external rotation 
prevents him from crossing his legs and that left hip 
abduction is at 30 degrees.  Therefore, the 10 percent 
rating determined by the RO under Diagnostic Code 5253 is 
appropriate for the inability to cross his legs.  The 
veteran's left hip abduction movement is more than 10 
degrees, therefore, he does not qualify for the 20 percent 
rating under Diagnostic Code 5253.  The Board also notes 
here that flexion of the hip was limited to 120 degrees 
with 125 degrees being normal.  See 38 C.F.R. § 4.71, 
Plate II.   

While the examiner acknowledged the veteran's subjective 
complaint of weakness in the left leg, upon examination no 
leg weakness was discovered.  In addition, there was no 
finding of pain on motion of the left hip, thigh, or knee.  
Therefore, there is no basis for an increased disability 
rating due to functional loss.  DeLuca, 8 Vet. App. 202, 
nor 38 C.F.R. §§ 4.40, 4.45 .

As for other diagnostic codes, the Board notes that there 
is no evidence of ankylosis to warrant a higher rating 
under Diagnostic Code 5250, nor is there evidence of 
limitation of extension or flexion of the thigh to warrant 
a higher rating under Diagnostic Code 5251 or 5252.  
Finally, there is no evidence of a flail joint to warrant 
a higher rating under Diagnostic Code 5254.  There is also 
no evidence of limitation of flexion to 30 degrees so as 
to warrant a rating in excess of 10 percent under Code 
5252.  

In sum, the Board finds that the currently assigned 10 
percent rating for left femur disability contemplates the 
current degree of disability under applicable scheduler 
criteria.  The potential application of various provisions 
of Title 38 of the Code of Federal Regulations has also 
been considered but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that there has been no showing by the veteran 
that the service-connected disorder has resulted in marked 
interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submissions for 
assignment of the extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

The Board acknowledges the veteran's left hip disability 
and recognizes that it is productive of impairment.  
However, the Board is bound by applicable regulations 
governing the assignment of disability evaluations.  After 
reviewing the evidence in light of the applicable 
diagnostic criteria, the Board must find that the 
preponderance of the evidence is against assignment of a 
rating in excess of 10 percent at this time.  The veteran 
may always advance a claim for an increased rating should 
his disability increase in severity in the future. 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

